MEMORANDUM **
John Andrew Falk appeals pro se the district court’s judgment dismissing under Fed.R.Civ.P. 12(b)(6) his 42 U.S.C. § 1983 action challenging the constitutionality of his Idaho state court criminal conviction. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo dismissals pursuant to Fed.R.Civ.P. 12(b)(6). See Shah v. County of Los Angeles, 797 F.2d 743, 745 (9th Cir.1986). We affirm for the reasons stated in the magistrate judge’s Report and Recommendation filed on November 30, 1999, and adopted by the district court in its order filed on December 21,1999.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.